office_of_chief_counsel internal_revenue_service memorandum number release date cc psi dkim postf-152722-05 third party communication none date of communication not applicable uilc date date to associate area_counsel large mid-size business ------------ from senior technician reviewer branch office of associate chief_counsel passthoughs and special industries subject request for guidance under sec_168 - bonus_depreciation this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer -------------------------------------------------------------- property --------- quantity1 ---- date1 date2 date3 date4 a b c d e f ---------------------- ------------------ -------------------------- ----------------- -------------------------- ------------- ----------- ---- ----------- ---- postf-152722-05 g h i j k l m n o p q r ------------- ---- ---- ------------- ------------------- ------------------- ------------------- ---- ------------------- ---- issue sec_1 for acquired property when are liquidated_damages calculated to determine whether there is a written binding contract in effect before date for purposes of sec_168 of the internal_revenue_code for purposes of the self-manufactured property rules under sec_168 with respect to property manufactured for a taxpayer by another person when are liquidated_damages calculated to determine whether a written binding contract was entered into before the manufacture of the property if a written contract with a manufacturer covers the acquisition of multiple items of property are the self-manufactured status and the liquidated_damages amount tested for the contract as a whole or separately for each item of property covered by the contract for purposes of determining if the taxpayer entered into a written binding contract with the manufacturer of the property prior to the manufacture of the property does the disqualified transaction rule_of sec_168 apply to taxpayer to disallow the additional first year depreciation deduction under sec_168 for property acquired pursuant to the contract conclusion sec_1 liquidated_damages are calculated on date to determine whether there is a written binding contract in effect before date for purposes of sec_168 for purposes of the self-manufactured property rules under sec_168 with respect to property manufactured for a taxpayer by another person liquidated_damages are calculated on the day immediately prior to the manufacture of the property to determine whether a written binding contract was entered into before the manufacture of the property postf-152722-05 if a written contract with a manufacturer covers the acquisition of multiple items of property the self-manufactured status and the liquidated_damages amount are tested separately for each item of property covered by the contract for purposes of determining if the taxpayer entered into a written binding contract with the manufacturer of the property prior to the manufacture of the property the disqualified transaction rule_of sec_168 does not apply to taxpayer to disallow the additional first year depreciation deduction under sec_168 for property acquired pursuant to the contract facts on date1 taxpayer entered into a contract to purchase quantity1 property to be delivered serially the contract also gave taxpayer an option to purchase quantity1 additional property the contract provided the delivery date for each property the contract contained a liquidated_damages formula in the event taxpayer defaults under the agreement a also dated date1 amended the contract by providing for a liquidated damage amount that varies depending how far in advance taxpayer cancels delivery of the property in question if taxpayer is in material breach of the contract the liquidated_damages equal the greater of dollar_figureb or the sum of dollar_figurec for each property more than d months from scheduled delivery dollar_figuree for each property between f and d months from scheduled delivery dollar_figureg for each property between h and i months from scheduled delivery and dollar_figurej for each property less than h months from scheduled delivery using this formula one gets different liquidated_damages amounts under the contract depending on the dates tested taxpayer amended the contract several times before date some amendments changed the number of property being purchased and the delivery dates thus changing the liquidated_damages calculation if taxpayer had defaulted on the original contract date date1 the liquidated_damages would have been less than five percent of the total_contract_price k dated date2 changed the delivery dates for l property if taxpayer had defaulted immediately after executing k the liquidated_damages would have been greater than five percent of the total_contract_price in m dated date3 taxpayer exercised its option to purchase n additional property o also dated date3 canceled the remaining option property and added p firm property o fixed a new price for the n and p property in q dated date4 the parties rescheduled delivery dates had taxpayer defaulted on date immediately before the effective date of sec_168 the liquidated_damages would have been less than five percent of the total_contract_price taxpayer claimed the additional first year depreciation deduction for several of the property purchased under the contract postf-152722-05 law and analysis issue for acquired property when are liquidated_damages calculated to determine whether there is a written binding contract in effect before date for purposes of sec_168 sec_168 allows a 30-percent additional first year depreciation deduction for qualified_property acquired after date and in most cases placed_in_service before date sec_168 provides that qualified_property is property acquired by the taxpayer after date and before date but only if no written binding contract for the acquisition of the property was in effect before date sec_1_168_k_-1t b ii of the temporary income_tax regulations provides that a contract is binding only if it is enforceable under state law against the taxpayer or a predecessor and does not limit damages to a specified amount for example by use of a liquidated_damages provision for this purpose a contractual provision that limits damages to an amount equal to at least percent of the total_contract_price will not be treated as limiting damages to a specified amount sec_168 was added to the internal_revenue_code by sec_101 of the job creation and worker assistance act of public law stat and modified by section of the jobs and growth tax relief reconciliation act of public law stat congress enacted this provision to promote capital_investment and purchasing of equipment and to help spur an economic recovery for our nation following the events of date h_r rep no 2002_3_cb_44 see also joint_committee on taxation staff general explanation of tax legislation enacted in the 107th congress date page therefore the purpose of the statute is to promote economic activity after date in this case the parties to the contract at issue made several amendments to the initial contract made on date1 that modified the number of firm property to be purchased and the delivery dates and prices of some of the property these amendments affect the calculation of the liquidated_damages under the contract taxpayer argues that one tests whether a contract is a binding contract only on the date the contract is made the examination team argues that before date means at any time before date the legislative intent to promote capital_investment and equipment purchase following the events of date is met if there is not a binding contract on date accordingly we believe that it is reasonable to test the liquidated_damages amount on date to determine if a written contract is a binding contract for purposes of sec_168 and sec_1_168_k_-1t b ii postf-152722-05 furthermore congress did not intend before in sec_168 to mean at any time before where congress intended to mean at any time before in sec_168 congress clearly stated so as they did in sec_168 thus the liquidated_damages amount is tested immediately before date and not at any time before date to determine whether there is a written binding contract in effect before date for purposes of sec_168 issue for purposes of the self-manufactured property rules under sec_168 with respect to property manufactured for a taxpayer by another person when are liquidated_damages calculated to determine whether a written binding contract was entered into before the manufacture of the property sec_168 provides that in the case of a taxpayer manufacturing constructing or producing property for the taxpayer’s own use the requirements of sec_168 shall be treated as met if the taxpayer begins manufacturing constructing or producing the property after date and before date sec_1_168_k_-1t b iii a provides that if a taxpayer manufactures constructs or produces property for use by the taxpayer in its trade_or_business or for its production_of_income the acquisition rules in sec_1_168_k_-1t b i are treated as met for qualified_property if the taxpayer begins manufacturing constructing or producing the property after date and before date this regulation further provides that property that is manufactured constructed or produced for the taxpayer by another person under a written binding contract as defined in sec_1 k - 1t b ii that is entered into prior to the manufacture construction or production of the property for use by the taxpayer in its trade_or_business or for its production_of_income is considered to be manufactured constructed or produced_by_the_taxpayer in this case taxpayer contracted to purchase a total of r property from the manufacturer of the property the determination of whether the property is self- manufactured property for purposes of sec_168 and sec_1 k - 1t b iii a depends on whether taxpayer entered into a written binding contract with the manufacturer of the property prior to the manufacture of the property to make this determination and applying the same analysis as used for issue above the liquidated_damages amount is tested on the day immediately prior to the manufacture of the property issue if a written contract with a manufacturer covers the acquisition of multiple items of property are the self-manufactured status and the liquidated_damages amount tested for the contract as a whole or separately for each item of property covered by the contract for purposes of determining if the taxpayer entered into a written binding contract with the manufacturer of the property prior to the manufacture of the property postf-152722-05 the determination of whether the r property are self-manufactured property for purposes of sec_168 is made for each property therefore to determine if taxpayer entered into a written binding contract with the manufacturer of the property prior to the manufacture of each property the liquidated damage amount for each property with respect to its contract_price is tested issue does the disqualified transaction rule_of sec_168 apply to taxpayer to disallow the additional first year depreciation deduction under sec_168 for property acquired pursuant to the contract sec_168 provides that the term ‘qualified property’ shall not include any property if i the user of such property as of the date on which such property is originally placed_in_service or a person which is related to such user or the taxpayer had a written binding contract in effect for the acquisition of such property at any time on or before date or ii in the case of property manufactured constructed or produced for such user’s or person’s own use the manufacture construction or production of such property began at any time on or before date congress enacted sec_168 to disallow the additional first year depreciation deduction for property when the user of such property or a related_party would not have been eligible for the additional first year depreciation deduction if the user or a related_party were treated as the owner for example if a taxpayer sells to a related_party property that was under construction prior to date the property does not qualify for the additional first year depreciation deduction similarly if a taxpayer sells to a related_party property that was subject_to a binding written contract prior to date the property does not qualify for the additional first year depreciation deduction as a further example if a taxpayer the lessee sells property in a sale-leaseback arrangement and the property otherwise would not have qualified for the additional first year depreciation deduction if it were owned by the taxpayer-lessee then the lessor is not entitled to the additional first year depreciation deduction joint_committee on taxation staff general explanation of tax legislation enacted in the 107th congress date page in this case taxpayer the user is the actual owner of the property as opposed to being treated as the owner of the property furthermore taxpayer is the first and only user of the property while the above-mentioned examples illustrating the application of sec_168 involve multiple owners or users of the property consequently the legislative intent appears not to describe taxpayer’s situation and accordingly sec_168 does not apply to taxpayer’s purchase of the property footnote of this legislative blue_book states that a technical correction may be needed so that the statute reflects this intent congress made this technical correction by enacting sec_168 by sec_403 of the working families tax relief act of public law stat postf-152722-05 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions
